Opinion op the Court by
Chiep Justice Carroll
Dismissing appeal.
J. T. Sallee brought a suit to settle the estate of his brother, W. A. J. Sallee, averring that he and the defendant, J. P. K. Sallee, were the only heirs and distributees of the decedent, who died intestate, leaving' an estate consisting’ only of personal property worth about $1,200.00; that the decedent was indebted to him in the sum of $19.50, payment of which had been demanded of R. Z. Moss, administrator, but refused. He prayed that ■the case be referred to the commissioner to report claims against the estate and settle the accounts of the administrator, Moss. An order of reference was made by the clerk of the court at the time the petition was, filed.
Moss, the administrator, filed an answer in which he exhibited his accounts as administrator, showing receipts and expenditures; that the only claim contested was one asserted by J. P. K. Sallee for $490.00; that this claim was by the consent of J. T. Sallee, J. P. K. Sallee and the administrator submitted to arbitrators *659for settlement, who, together with an umpire, awarded J. T. Sallee the full amount of his claim.
There was also an answer filed by J. T. Sallee setting up the agreement to arbitrate and the finding of the arbitrators.
For reply, J. P. K. Sallee admitted that he had agreed to arbitrate the claim and was present when the arbitration was made, and that it was reduced to writing, but he challenged its validity on the ground that the umpire sat with the arbitrators and took part in the proceedings when he should not have done so, under the articles of submission, unless the arbitrators failed to agree. He also contended that the arbitrators had heard incompetent evidence and that no copy of their award had been delivered to him. He also denied the justness of the claim of J. T. Sallee, and asked that the award be declared void and of no effect, and that the case be referred by the court to the commissioner to settle the accounts. The allegations in this pleading, in respect to the manner in which the claim of J. P. K. Sallee was arbitrated, were denied.
It further appears from the record that the administrator has made a full settlement of his accounts, showing how much he had received and .paid out and that the claim of J. T. Sallee for $19.50 had been paid.
It is made very plain, from á careful inspection of the record, that the only matter in controversy in this case is the claim of J. P. K. Sallee for $490.00, and, aside from the fact that there appears to be little, if any, merit in the attack made on the manner in which this claim was arbitrated and the award made, this court has no jurisdiction of the appeal prayed in the lower court although exceptions were- saved to many rulings of the court and an appeal prayed.
It is provided in part in section 950, of the Kentucky Statutes, that “no appeal shall be taken to the Court of Appeals as a matter' of right from a judgment for the recovery of money or personal property, or any interest therein, or to enforce any lien thereon, if the value in controversy be less than $500.00, exclusive of interest and costs.”
Under this statute, the test of the jurisdiction of this court on an appeal prayed in the lower court, as this one was, is the value of the money or personal property in controversy; and if this value, exclusive of interest *660and costs, is less than $500.00, an appeal cannot he prayed as a matter of right in the lower court, no matter how many other questions of law or fact may he involved in the record.
On the authority of Childers v. Ratliff, 164 Ky. 123; Oman Bowling Green Stone Co. v. L. & N. Ry. Co., 169 Ky. 832, the appeal must be dismissed.